Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eugene Mishchenko (Reg. No. 77636) on 8/9/2022.

The application has been amended as follows: 
8. (Previously presented) The apparatus of claim 1, wherein the PASS is further to, responsive to the first output value, reconfigure: the analog-to-digital converter (ADC) circuit configured to process an output of the CTB; and one or more multiplexers configured to selectively connect a plurality of pins of the IO device to a plurality of inputs of at least of one of the CTB or the ADC circuit.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Rankin (United States Patent Application Publication US 2013/0063349) teaches an optical navigation device having an adaptive sleep mode to detect repeated motion events using an image sensor comprising a pixel array. As well known in the art, the pixel array with ADC are a plurality of reconfigurable analog circuits comprising an ADC. Furthermore, the configuration of the pixel array such as a frame rate is reconfigured. However, Rankin does not teach changing one or more settings of the CTB responsive to the logic circuit processing the first output value.
Thiagarajan et al. (United States Patent US 9473144) teaches an integrated circuit including a plurality of reconfigurable analog blocks and CTBs. Thiagarajan further teaches change settings of the CTB, such as configuring into different class modes. However, Thiagarajan does not disclose the limitation “responsive to the logic circuit processing the first output value.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187                                                                                                                                                                                                        
/JI H BAE/Primary Examiner, Art Unit 2187